Citation Nr: 0703297	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1977 and April 1979 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.


REMAND

At the videoconference hearing, the veteran alleged that 
symptoms of his psychiatric disorder had increased in 
severity since his most recent VA examination in January 
2005.  In particular, he reported increased symptoms of panic 
attacks, suicidal ideations, and obsessive compulsive 
behavior.  He also indicated that he continued to receive 
only treatment from the Columbia VA Medical Center (MC).  The 
most recent VA treatment records associated with the claims 
folders are dated in October 2004.  

In light of the foregoing, the Board finds that the 
procurement of updated VA treatment records and a new 
examination would be probative in ascertaining the current 
level of severity of the veteran's service-connected 
psychiatric disorder.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should obtain 
pertinent treatment records from the 
Columbia VAMC for the period since 
October 2004.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected psychiatric disability, 
most recently diagnosed as major 
depression. 

The claims files must be made available 
to and reviewed by the examiner.

Any indicated studies should be 
performed. 

The examiner should provide an opinion as 
to whether the veteran currently has an 
obsessive compulsive disorder, and if so, 
whether there is a 50 percent or better 
probability that such disorder is related 
to his service-connected depressive 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
psychiatric disorder from those of any 
non service-connected psychiatric 
disorder.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


